Cardamone, J. P. (dissenting).
The question presented by this case is whether a conviction in New York’s continuing war against drug abuse is valued so highly that a court should countenance a scheme by police agents which lures a resident of a sister State, innocent of any criminal activity in New York, into this State solely for the purpose of inducing him to commit a crime in New York and then punish him by a 15-year to life sentence. In our view the enticement of a sister State resident into this State solely for the purpose of arresting him for a transaction which would not have occurred absent the instigation and fraudulent subterfuge by an agent acting for and at the behest of the police falls below permissible limits of proper governmental conduct.
The facts may be briefly stated. The defendant, Edward Isaacson, a resident of State College, Pennsylvania, came into New York as the result of urgent and repeated entreaties by one J. A. Breniman, an acquaintance of several years’ standing, who was at that time serving as an agent of the New York State Police. Mr. Breniman had been arrested on December 5, 1974 for possession of a large quantity of what Mr. Breniman believed were amphetamines. He was charged in a local criminal court with an A-2 felony and was incarcerated until December 24. However, prior to this release, the State Police solicited and obtained his aid as an informant. He testified that his reason for becoming a police informant was his arrest for what he was led to believe was an A-2 felony and his desire to obtain a bargaining position for himself.
Breniman testified that at the time of his arrest, a State Police officer struck him in the presence of two other uniformed officers because he refused to answer a question, knocked him out of his chair, kicked him in the ribs when he was down and threw the chair at him. The inside of his mouth and forehead were cut. He added that as he was leaving the station, this same police officer threatened to throw him down the steps and shoot him. Another B.C.I. investigator testified that after Breniman was arrested he observed that his forehead was cut. After being held in the Steuben County jail *229without bail for approximately two weeks he was told he was facing a 15-year to life sentence and that if he co-operated with the police he would be released from jail. Immediately after his release he went to work to set up drug buys for the same officer who struck and threatened him. At this same time the police had received a lab report and discovered that the "contraband” for which Breniman had been arrested was caffeine and, therefore, not a controlled substance and that instead of facing an A-2 felony charge, Breniman was not guilty of any illegal possession. Despite having this crucial information, the police failed to inform Breniman of this fact. Instead they allowed Breniman to continue to work as their agent under the belief that he could avoid serving a previous marijuana conviction and bargain on his no longer viable A-2 charge.
After three unsuccessful attempts to set up drug buys for the police in New York State, Breniman called the defendant, with whom he had previous dealings. Breniman’s calls to the defendant in Pennsylvania were born of desperation and panic. He related his arrest, that he was beaten by the police, was without friends, needed money for a lawyer and was facing a 15-year to life sentence in Attica. Breniman asked the defendant to get some heroin which defendant refused to do. Finally, when defendant agreed to come, the police furnished Breniman with the money necessary to buy cocaine which defendant was to bring. The defendant, Edward Isaacson, is a 26-year-old graduate student and teacher at the undergraduate level at Penn State University on the verge of earning his Ph.D. in plant physiology and biochemistry. He has no previous criminal record.
Our system of justice is founded upon a basic commitment to respect the rights of all persons and serves as an assurance to them that they remain free to make choices without coercion or fraudulent deception by police authorities. Prosecution in this case should be barred because the undisputed and, in fact, conceded governmental action is so shocking to our sense of fairness that it must be held to violate standards of due process. Regardless of the defendant’s predisposition, when the government, through its agents, engages in reprehensible conduct the judicial focus must be on the police conduct. In such an inquiry the defendant’s actions are not controlling. A majority of the United States Supreme Court have recently stated that where police misconduct may be *230characterized as "outrageous” a conviction is subject to dismissal on due process grounds. (Hampton v United States, 425 US 484, 491-495, Powell, J., and Blackmun, J., concurring; 495-500; Brennan, J., Stewart, J., and Marshall, J., dissenting; see, e.g., Rochin v California, 342 US 165.) This is consistent with the Supreme Court’s statement that "[w]e are duly mindful of the reliance that society must place for achieving law and order upon the enforcing agencies of the criminal law. But insistence on observance by law officers of traditional fair procedural requirements is, from the long point of view, best calculated to contribute to that end” (Miller v United States, 357 US 301, 313).
Eminent jurists have expressed similar sentiments where police conduct falls below the proper standard for the exercise of governmental power. "Public confidence in the fair and honorable administration of justice, upon which ultimately depends the rule of law, is the transcending value at stake” (Frankfurter, J., concurring; Sherman v United States, 356 US 369, 380); "apart from the Constitution the Government ought not to use evidence obtained and only obtainable by a criminal act * * * I think it a less evil that some criminals should escape than that the Government should play an ignoble part” (Holmes, J., dissenting; Olmstead v United States, 277 US 438, 469-470). "The Government may set decoys to entrap criminals. But it may not provoke or create a crime and then punish the criminal, its creature. * * * This prosecution should be stopped * * * in order to protect the Government. To protect it from illegal conduct of its officers” (Brandeis, J., dissenting; Casey v United States, 276 US 413, 423, 425).
Assuming, arguendo, that no relief were available, on these facts, under the due process clause of the Fourteenth Amendment, as authoritatively construed by a majority of the Justices of the United States Supreme Court, New York State, nevertheless, "is free as a matter of its own law to impose greater restrictions on police activity than those [the Supreme Court] holds to be necessary upon federal constitutional standards.” (Oregon v Hass, 420 US 714, 719; see, e.g., Cooper v California, 386 US 58, 62; Michigan v Mosley, 423 US 96, 120 [Brennan, J., dissenting].)1 Greater strictures on police con*231duct are derived, despite the similarity of language between our State Constitution and the Federal Constitution, because of the independent nature of the New York Constitution (see, e.g., State v Opperman, 247 NW2d 673, 674-675 [SD]).
Regardless of whether the State governmental misconduct here is in derogation of defendant’s due process right under the Federal Constitution, section 6 of article I of the New York Constitution contains its own due process protections which the courts of this State should zealously safeguard. Thus, the reprehensible police conduct established upon this record violates this defendant’s due process rights. Similarly, a number of State and Federal courts have dismissed convictions predicated on an intolerable degree of creative governmental participation (see, e.g., People v Turner, 390 Mich 7; Grossman v State, 457 P2d 226 [Alaska]; United States v Chisum, 312 F Supp 1307 [CD Cal]; State v Mullen, 216 NW2d 375 [Iowa]).
Moreover, it is within the inherent power of the court to supervise the administration of justice. As Mr. Justice Brennan stated in his dissent in Hampton (supra, p 497): "I agree with Mr. Justice Powell that Russell does not foreclose imposition of a bar to conviction—based upon our supervisory power or due process principles—where the conduct of law enforcement authorities is sufficiently offensive, even though the individuals entitled to invoke such a defense might be 'predisposed.’ ” (Emphasis supplied.) Reviewing the propriety of police practices which encourage a particular defendant to commit a crime lies within the broad ambit of that power. In fact the court has a duty to scrutinize closely the conduct of the police and its agents to determine whether their conduct is a "proper use of governmental power” (Accardi v United States, 257 F2d 168, 172-173; People v Joyce, 47 AD2d 562, 564; Tiffany, McIntyre and Rotenberg, Detection of Crime, 265-272 [Report on police practices sponsored by the American Bar Foundation]; ABA Standards Relating to the Administration of Criminal Justice, Compilation, p 20; Goldstein, For Harold Lasswell: Some Reflections on Human Dignity, Entrapment, Informed Consent and The Plea Bargaining, 84 Yale L J 683, 687-690). After reviewing the instant record, we are *232convinced that the police conduct is "sufficiently offensive” to compel this court to impose a bar to the conviction as an exercise of its supervisory powers.
Concededly, the defendant in this case committed an act for which he has been adjudged guilty. But, since the police conduct is also conceded, the controlling question to be determined on this appeal is whether the offensiveness of the police conduct falls below minimum standards of due process. Considering the police conduct in the context of due process, it is appropriate to consider the role of the police in a democratic society. The objectives of the police encompass the preservation of life and property, protection of the constitutional rights of citizens and the maintenance of respect "for the rule of law by proper police enforcement thereof5 and thereby the preservation of a free and democratic society (ABA Standards, Compilation, p 16). One searches this record in vain to find any justification for the outrageous police conduct here engaged in, or indeed, any benefit derived by the People of New York through the activities of its agents. In fact, with the amount of crime presently extant in this State, it does not make much sense that New York police and those working in co-operation with them manufacture a crime in this State in order to arrest and punish a resident of another State.
We recognize fully that the power to overturn a conviction upon the ground that law enforcement agents engaged in impermissible conduct should be exercised sparingly and only in rare cases. Nonetheless, when such practices are revealed, they are firmly subject to due process limitations. Applicable here is the ancient maxim—the end does not justify the means. In our view the police conduct in this case so far departs from those values which our government is designed to protect that it becomes the duty of the courts to refuse to countenance it despite the conceded violation of the State Penal Law.
Accordingly, we dissent and vote to reverse the judgment of conviction and to dismiss the indictment.
Simons and Wither, JJ., concur with Dillon, J.; Cardamons, J. P., and Goldman, J., dissent and vote to reverse the judgment and dismiss the indictment in an opinion by Cardamone, J. P.
Judgment affirmed.

. Thus, for example, in State v Opperman (247 NW2d 673), an automobile inventory that was upheld by the United States Supreme Court in South Dakota v Opperman, 428 US 364, as being reasonable under the Fourth Amend*231ment, was held unreasonable under the State Constitution by the State Supreme Court. (See, generally Brennan, State Constitutions and the Protections of Individual Rights, 90 Harv L Rev 489 (1977); Howard, State Courts and Constitutional Rights in the Day of the Burger Court, 62 Va L Rev 873.)